IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                  May 14, 2013 Session

        STATE OF TENNESSEE v. FREEMAN RAY HARRISON, JR.

            Direct Appeal from the Circuit Court for Rutherford County
                        No. F64778 David Bragg, Judge




              No. M2011-01803-CCA-R3-CD - Filed September 27, 2013


A Rutherford County jury convicted the Defendant, Freeman Ray Harrison, Jr., of two counts
of aggravated sexual battery and one count of reckless endangerment, and the trial court
sentenced the Defendant to a total effective sentence of twenty years, to be served at 100%.
On appeal, the Defendant contends: (1) the evidence is insufficient to sustain his conviction
for reckless endangerment and one of the counts of aggravated sexual battery; (2) the trial
court erred when it allowed the victim’s grandmother’s testimony about the victim’s initial
“complaint”; (3) Rutherford County was not the appropriate venue; (4) the State’s loss of a
GPS device about which there was testimony rendered his trial fundamentally unfair; and (5)
the trial court erred when it imposed consecutive sentences. After a thorough review of the
record and applicable authorities, we conclude there exists no error in the judgments of the
trial court. As such, the trial court’s judgments are affirmed.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the Court, in which C AMILLE R.
M CM ULLEN and R OGER A. P AGE, JJ., joined.

Andrew Love (on appeal) and Hugh Garrett (at trial), Nashville, Tennessee, for the
Appellant, Freeman Ray Harrison, Jr.

Robert E. Cooper, Jr., Attorney General and Reporter; Deshea Dulany Faughn, Assistant
Attorney General; William Whitesell, District Attorney General; and Laural Hemenway,
Assistant District Attorney General, for the Appellee, State of Tennessee.

                                        OPINION

                                          I. Facts
       This case arises from the Defendant’s alleged sexual encounters with his minor step-
granddaughter, S.L.,1 in September 2009. For these encounters, a Rutherford County grand
jury indicted the Defendant for rape of a child, aggravated sexual battery, incest, solicitation
of sexual exploitation of a minor, and reckless endangerment.

                                                     A. Trial

        At the Defendant’s trial, the parties presented the following evidence: S.L. testified
that, at the time of trial, she was seven years old. She said that she lived in Murfreesboro in
a house with her father, mother, baby sister, and her “Uncle Jeff.” S.L. testified that she had
a grandmother she called “[N]ana” and a grandfather she called “[P]eepaw.” She identified
the Defendant as “Peepaw.”

        S.L. recalled a time when she and her baby sister were in the Defendant’s car with
him. She said she was sitting in the back of his car on her “very old car seat” and that the
Defendant was driving. As they were driving, the Defendant told her that she could come
to the front of the car. At one of the red lights, S.L. moved to the front seat of the car and
sat next to the Defendant. She said she was no longer, at this point, in a car seat.

        S.L. testified that, during the drive, the Defendant took his penis2 out of the hole in
his pants. She said he “shaked it” and then “squeezed it” and then “white stuff came out.”
She said the “white stuff” looked like “pee.” S.L. said that “[w]hen he let [the white stuff]
go, it like just sucked in there.” S.L. said, later, the Defendant “shaked it again and then
squeezed it, and then more white stuff came out. And he touched it and tasted it and told her
it was sweet. She tasted it, and the Defendant asked her if it was “sour or sweet,” and she
described the taste as “[s]our.”

       S.L. testified that, during the ride, the Defendant also asked her if she had to go “pee.”
She told him that she did not, and he said he was going to “check it.” He stuck two fingers
into her shorts and touched the inside of her vagina. S.L. said it felt “[t]icklish.”

       S.L. said that the Defendant told her he did not want her to tell anyone about what had
happened, but she could not recall exactly what he said. She also recalled that, while they
were still in the car together, he told her he would get into trouble if she told anyone.


        1
            To protect the victim’s privacy, it is the policy of the court to refer to the victim by initials only.
        2
          The victim calls this portion of the male anatomy a “kidney.” She identified where it was located
and drew a picture of the Defendant’s “kidney.” She calls her own female genitalia a “flower.” For sake of
clarity, we will refer to the anatomy by its proper name.

                                                         -2-
       S.L. said that she and the Defendant then went to her Nana’s house, where she told
her Nana she loved her. S.L. said that, when she arrived at the house, she felt “[s]ad” about
what the Defendant had done. At trial, S.L. said she still felt “[a] little sad” about what the
Defendant had done. S.L. testified that she spent the night at the home of the Defendant and
her Nana.

      S.L recalled speaking with “Nancy” in the State’s Attorney’s office. She also recalled
watching a video of her interview with Nancy. S.L. said that “everything” she had testified
about was the truth.

        During cross-examination, S.L. testified that the Defendant drove a “little” white car
and that he also had a truck and a motorcycle. S.L. said that, on one occasion, the Defendant
fell off of his motorcycle and hurt his arm. As a result, he had a cast on his right hand. S.L.
did not recall whether the Defendant was wearing the cast when the incident in the car
occurred. She estimated that they had been in the car a “long” time before she climbed into
the front seat, but she said that her Nana lived “far” away.

       S.L. said she had met with “Ms. Laural” Hemenway, the State’s attorney, a “couple
times.” Hemenway asked her questions and asked her to draw pictures. S.L. said she never
told anyone what happened, not even her Nana. She was unsure how people found out.

       On redirect examination, S.L. recalled going to the Child Advocacy Center and
speaking with a “lady who read [her] a couple of books.” S.L. did not recall what she told
the person who interviewed her. She opined that everyone knew what had happened because
they had seen the Defendant’s action. S.L. said she would never tell a lie to get the
Defendant in trouble.

       On recross examination, the Defendant’s attorney asked if anyone wanted to get the
Defendant into “trouble.” S.L. responded that her Nana wanted to get the Defendant into
trouble.

        Cynthia Jane Harrison, the Defendant’s wife, testified that the two had been married
almost nine years. They had known each other since she was seventeen years old, and she
was fifty-three years old at the time of trial. Harrison recalled Labor Day weekend 2009,
saying that she had fallen in her garage in the August before that Labor Day and suffered a
significant, permanent neck injury. She said that she had two grandchildren, S.L. and S.L.’s
sister. S.L., whose birthday was in May, was six years old on Labor Day 2009. S.L.’s sister
was one year old at the time.

       Harrison testified that the Defendant had returned home from Dallas on the Thursday

                                              -3-
before Labor Day. The Defendant told Harrison repeatedly that he wanted to see S.L.
Harrison had been unable to see her granddaughters for a few weeks due to her neck injury,
and she told him “no,” they could not come over. The Defendant asked for the telephone
number of Harrison’s son, who was S.L.’s father. Harrison expressed concern that she could
not lift S.L.’s younger sister, who was one-year old, and still needed to have her diaper
changed. The Defendant did not respond and said he would call and make the arrangements
for the girls to come and stay with them. Harrison testified that part of her reluctance to have
her granddaughters spend the night was that she had had a “misunderstanding” with her son,
C.L., who was the girls’ father.

        Harrison recalled that, before the Defendant went to pick up the girls, they dropped
off some motorcycle equipment at the home of her ex-husband, Tim Lewis, who was S.L.’s
biological grandfather and with whom they were on good terms. She explained that they no
longer needed the equipment because the Defendant had been in an accident on August 13,
2009, and totaled his motorcycle while in Dallas. Harrison was unsure what medication the
doctors in Dallas had given to the Defendant for his “severe wounds from the accident.”
When he got home from Dallas, however, he was looking for his Acyclovir, which was
medication that he took to treat his outbreaks of genital herpes. The Defendant repeatedly
asked Harrison to find his medication. She located his medication and gave it to him. The
Defendant was also prescribed Zovirax, which came in a tube and which he was to apply
directly to areas of his genitalia that were “broken out.”

        Harrison said, before this occasion, the Defendant had never traveled alone to pick up
her granddaughters. Harrison testified that, after the Defendant called her son and asked for
the girls to spend the night, C.L.’s wife called her to tell her that the Defendant called C.L.
and that C.L. agreed to allow the girls to stay with them. The Defendant left their house in
Wilson County on Sunday morning at 9:00 or 10:00 a.m. in the couples’ blue Pathfinder to
get the girls, who lived in Rutherford County. Harrison said she was still sleeping at the
time. Harrison said that the couple had three cars, and the Defendant normally drove a white,
350-Z. The Pathfinder, however, was their only car that had four seats, and she was sure it
was the car he took to pick up S.L. and her sister. Harrison testified that S.L. and her sister
had been in the car before and that they always sat in the backseat, in accordance with the
child restraint law.

       Harrison said that S.L. was potty-trained at three years old, and she could use the
bathroom by herself. At the time of this incident, S.L. was six years old and fully capable
of going to the bathroom by herself.

       Harrison said that the Defendant arrived home with the girls at around 11:00 or 11:30
a.m., and the girls came inside the house and wanted to play with the toys she had there for

                                              -4-
them. The Defendant also came inside and began discussing his desire to plan a barbecue
with his family for that evening. Harrison was resistant to the idea because she was still not
feeling well. The Defendant insisted, and he left to purchase food. His family arrived at
around 5:00 p.m. Harrison said there were “lots of kids” at the barbecue, and she described
the evening as having “a lot going on.” Harrison said their guests did not leave until around
11:00 p.m., at which point Harrison got S.L. ready for bed.

       While getting ready for bed, S.L. became upset and started to cry. The two had a
conversation during which S.L. told Harrison that the Defendant had asked her during the
car ride whether she needed to go to the bathroom. S.L. said she told him “no” but that the
Defendant wanted her to come to the front seat to “feel” if she needed to go to the bathroom.
Harrison said she asked S.L. what happened next, and S.L. demonstrated how the Defendant
pulled her underwear and her shorts aside and placed his hands on her vaginal area to see if
she needed to go to the bathroom. Harrison said she did not ask S.L. any further questions
but walked her into the bedroom where S.L. and Harrison slept together. She told S.L. she
would return shortly.

       Harrison said that she checked on S.L.’s sister, who was being cared for by her son
and his girlfriend, before finding the Defendant in the bonus room with his niece. She asked
him to come outside so that she could speak with him. Harrison said she told the Defendant
that S.L. had told her what he had done that morning. She relayed the account that S.L. gave
and observed “a look of fear come into his eyes.” The Defendant said, “I messed up, and we
keep this just between me and you.” Harrison said she responded to his statement in the
negative.

        Harrison testified that she went inside and asked her son and his girlfriend if they
would spend the night at the house. She took S.L.’s sister and brought her into the room with
her and S.L., where the three slept until morning. Harrison said that, the next morning, she
called three people to tell them what S.L. had told her: Lewis, who is Harrison’s ex-husband
and S.L.’s grandfather; Cathy Barber, who is Harrison’s sister; and Dianne Lewis, who is
Harrison’s friend. When she saw the Defendant come out of a bedroom, she told him that
he needed to leave the house. She then went back into her bedroom and shut the door.
Approximately 20 minutes later, she came out of her room and found that the Defendant was
gone. He had not been back into the house since that time, although he did drive by to
retrieve some medicine she left for him.

       Harrison stated that she did not quickly call her son, S.L.’s father. She explained that
her son did not like the Defendant because the Defendant had been abusive to Harrison in
the past. She further explained she did not tell her son because she feared her son would
physically harm the Defendant, and she did not want her son to go to prison for hurting the

                                              -5-
Defendant. She said, “I was afraid [C.L.] would kill [the Defendant].”

       Harrison testified that, later that day when S.L.’s parents picked up both girls, they
asked about the Defendant, and Harrison told them that he had left her. Harrison said that
in the weeks that followed, she saw the girls, and she went with them and their mother to
Panama City for three days.

        Harrison testified about another conversation with S.L. that occurred while S.L. was
staying at her house. S.L. asked Harrison if she knew about “Peepaw and peeing.” S.L. told
her that the Defendant had taken his “kidney out” during the car ride and that he was rubbing
it. S.L. said that “white stuff came out” but that she did not know what it was. S.L. said that
the Defendant told her what it was but that she forgot. Harrison said she asked what
happened next, and S.L. indicated that the Defendant pulled his shirt back down. Harrison
said, after this conversation, she immediately called S.L.’s biological grandfather, Timothy
Lewis. She told him that they could not wait any longer to notify the police. Timothy Lewis
agreed, and the two went to speak with S.L.’s parents. This conversation occurred about
three weeks after S.L.’s initial disclosure to Harrison.

       After the conversation with C.L., Harrison called the Department of Human Services
and then went to the Wilson County Sheriff’s Department and filed a police report. The
Wilson County Sheriff’s Department contacted S.L.’s biological grandfather, C.L., and
referred him to the Rutherford County Police Department, which ultimately investigated this
case. Harrison testified that she provided the police with the Defendant’s global positioning
system (“GPS”), which was normally kept in his 350-Z but was in the Pathfinder on the day
he went to get S.L. and her sister.

       Harrison testified that she had spoken with the Defendant by telephone since the
incident. Harrison called the Defendant from the police department, and the call was
recorded. The telephone call was played for the jury. The Defendant stated in the call that
he was “not too far from putting a rope around [his] neck.” The Defendant never denied the
events that she asked him about, namely his sexual interaction with S.L.

       Harrison said that, after she confronted the Defendant about molesting S.L., he called
multiple times and left her telephone messages. She provided a copy of those messages to
the prosecution. These messages were then played for the jury. In the messages, the
Defendant discussed being laid off from his job. The Defendant left Harrison a message on
New Year’s Eve in which he referred to something “tearing [him] apart.”

      During a bench conference, the Defendant objected to any mention by Harrison of
what she saw on the GPS. The State’s attorney informed the trial court that the GPS had

                                              -6-
been in the courtroom on the first day of trial but that it had since disappeared. The detective
involved in the case had requested video surveillance of the courtroom to investigate how the
GPS disappeared, but he was informed that the cameras in the courtroom were only
operational during the day. The trial court allowed Harrison to be questioned about what she
had seen on the GPS and instructed the parties to continue attempting to locate the device.

       Harrison then testified that the address in the GPS was S.L.’s address. The direction
of travel indicated mostly interstate travel, upon which there were no stop lights. She
indicated that there were very few stop lights between her house and S.L.’s house if one
traveled the usual route.

        Harrison testified that she filed for divorce from the Defendant in April 2010, after
this incident occurred in September 2009. Harrison denied that she had anything to “gain”
by the Defendant being charged in this case. She further stated that she would not put S.L.
through all of this to gain an advantage in her divorce. Harrison said that she told S.L. to tell
the truth in court and never told her how to testify. She said she had only spoken with S.L.
about this incident on two occasions, in part because the detective assigned to the case told
her not to discuss the incident with S.L.

       Harrison testified that the Defendant had also been diagnosed with hepatitis C.

       During cross-examination, Harrison testified that the last time that she looked at the
missing GPS was in September of 2009. She was unsure of the exact date she gave the GPS
to police, but she estimated it was in October. She gave it to police after noting the route it
plotted for the Defendant when he was returning with S.L. and her sister. Harrison agreed
that she could not be certain that the route listed on the GPS was the route actually traveled
by the Defendant that day. Harrison said that she and her sister, Barber, looked at the routes
on the GPS because she was “interested in where [the Defendant] had been.”

         Harrison explained that, when she first learned that the Defendant had inappropriately
touched S.L., she was concerned for S.L., but she conceded that she did not report this
information to the police or a doctor. Harrison testified that the Defendant had genital herpes
at the time she met him, and he had been diagnosed with hepatitis C approximately three and
a half years before the trial. She explained that she did not immediately contact the police,
despite the Defendant having contagious diseases, because S.L. had only told her that the
Defendant had touched her vagina with his hand. Harrison knew that the diseases could not
contracted in this way. As soon as S.L. informed her about the “second part” of the
Defendant’s actions, Harrison contacted the authorities the following day.

       Harrison testified that S.L. had ridden in a car with the Defendant on numerous

                                               -7-
occasions, and she had ridden with him in his 350-Z. Harrison said that S.L. was mistaken
if she said that she had never told Harrison about this incident. Harrison agreed that, when
S.L. told her what had happened, she did not call police. She explained that she did not tell
S.L.’s father immediately because she wanted to wait until the Defendant went back to Dallas
for work. Then, she said, there would be “two days in between them,” meaning it would take
S.L.’s father at least two days to get to the Defendant, which would perhaps prevent S.L.’s
father from having a violent reaction.

        Harrison testified that she had encouraged the Defendant to seek mental health
treatment but that she did not think he had ever done so. She said he “gets on very high highs
. . . and gets on very low lows.” She did not recall the Defendant making any previous
suicidal statements. Harrison said that she thought the Defendant had made such statements
previously to his mother.

       During redirect examination, Harrison said that she filed for divorce from the
Defendant on the grounds that he had been guilty of inappropriate marital conduct. She said
that she had proof of this conduct, which was not related to the incident with S.L. She
further testified that the Defendant, in divorce court proceedings, had not denied the
allegations she asserted about his conduct. She said she did not seek any type of alimony in
the divorce. Harrison said she did not mention S.L. during her divorce proceedings and did
not call S.L. to testify as a witness.

       Harrison said that, over Labor Day weekend, the Defendant had a brace on his arm
that was removable. She said that the Defendant removed the brace when he showered and
when she had engaged in sexual contact with him during that weekend.

       Harrison testified that she had three sons, C.L., Jonathan Lewis, and Jeffery Lewis.
Jonathan Lewis’s biological father was the Defendant, with whom she had an affair while
she was married to, but separated from, Timothy Lewis. The Defendant wanted her to abort
the child, but she refused, and reconciled with Timothy Lewis, who adopted the child and
treated him as his own.

        Jonathan Lewis testified that the Defendant is his biological father, but Timothy Lewis
raised him. Jonathan Lewis said that S.L. was his niece and that she sometimes came over
to the home he shared with the Defendant and Harrison. He recounted that the Defendant
was often traveling for work, so it was often just Jonathan Lewis and his mother at home.
Jonathan Lewis recalled there being a party at his house with the Defendant and multiple
people from the Defendant’s family. Jonathan Lewis said he and his girlfriend cared for
S.L.’s sister during the party. Jonathan Lewis denied that Harrison or Timothy Lewis told
him about S.L.’s allegations the day following the party.


                                              -8-
       Jonathan Lewis testified that he had seen the Defendant treat Harrison in a way that
would provide Harrison legitimate grounds for seeking divorce. These grounds had nothing
to do with S.L.’s allegations.

        Lori Hayes testified that she lived in the house adjacent to the home shared by the
Defendant and Harrison. She recalled a party they held on the Sunday of Labor Day. She
did not attend the party, but she observed the party and everyone seemed to be happy and
having a good time. Hayes testified that, the following morning, Harrison came to her house
and was “[v]ery upset, crying.” Harrison entered her home, told her “some things,” and then
left and went back over to her own house. Hayes testified that Harrison, who was shaking,
asked Hayes to watch over her house and make sure the Defendant did not return to the
home. She said she did so, and she never saw the Defendant return.

       Timothy L. Lewis testified that he first became acquainted with the Defendant in the
“mid ‘80s” because the Defendant “was involved” with his wife at the time, Cynthia
Harrison. Labor Day weekend of 2009, the Defendant called Timothy Lewis and asked if
he wanted some motorcycle equipment. The Defendant explained that he had been in a
motorcycle accident and did not want to purchase a new motorcycle. Timothy Lewis
accepted the offer, and, later that day, the Defendant came to Timothy Lewis’s house with
Harrison to drop off a helmet, a jacket, tools, and some other items. While there, Timothy
Lewis asked about the accident, and the Defendant showed him his scars and scabs on his
legs and arms. Also during that conversation, the Defendant indicated that he was going to
pick up Timothy Lewis’s granddaughters, S.L. and her sister. Timothy Lewis said he was
surprised by this because he had recently spoken with Harrison, who had told him that she
was taking a break from keeping the girls.

       Timothy Lewis explained that he and Harrison spoke frequently because they had
three sons together, C.L., Jonathan Lewis, and Jeffrey Lewis. Timothy Lewis said that, while
the Defendant was Jonathan Lewis’s biological father, he had raised him since birth. He
lived with Harrison until four years after Jonathan Lewis’s birth, after which time he moved
out because of the Defendant’s continual pursuing of Harrison.

       Timothy Lewis testified that, the Monday of Labor Day weekend, Harrison called him
“distraught and upset . . . [and] very angry.” Timothy Lewis testified that Harrison told him
“something” about S.L. that he did not want to believe. Timothy Lewis said that he also
became angry, and he and Harrison discussed what they should do in response to this
information. Timothy Lewis thought that they should wait until the Defendant had left town
for work before they told C.L. and the authorities. He said that he and Harrison were hoping
to avoid a confrontation between the Defendant and C.L.


                                             -9-
        Timothy Lewis said that, after a few weeks, he felt it necessary to tell C.L., and he told
Harrison that they should inform their son that day. Harrison agreed, but Timothy Lewis said
that he was the one who pursued the issue of telling their son. Timothy Lewis said he and
Harrison traveled to C.L.’s house to inform him of the allegations. Timothy Lewis testified
that he never spoke with S.L. about these allegations, in part, because he did not want her to
think she had done anything wrong. Timothy Lewis described Harrison as “nervous,
anxi[ous], and sad” on their way to speak with C.L.

        Timothy Lewis said that, when they arrived at C.L.’s house, C.L., C.L.’s wife, and
Jeffrey Lewis, who was the youngest son of Timothy Lewis and Harrison, were present.
Timothy Lewis said that he told C.L. that the Defendant had moved S.L. up to the front seat
while they were driving, telling her that he needed to check and see if she was wet. C.L.
“[i]mmediately . . . blew up,” becoming angry, running around, and yelling. Timothy Lewis
testified that all he knew at the time was that the Defendant had inappropriately touched S.L.
Timothy Lewis said that, at that point, C.L. asked the whereabouts of the Defendant because
he wanted to “go after him.” Timothy Lewis told C.L. that he did not know where the
Defendant was, and that he and Harrison had not seen the Defendant since Labor Day
weekend.

      Timothy Lewis said that he and Harrison attempted to calm C.L., telling C.L. that they
wanted to make sure the Defendant was punished for the crime that he had committed. They
asked him to let the “law handle it.” C.L. went outside and remained by himself for
approximately thirty minutes, and then he returned.

        During cross-examination, Timothy Lewis testified that he and Harrison had been
married thirteen years, getting divorced in 1989. Timothy Lewis agreed that he was angry
at Harrison and the Defendant when he found out that Harrison had engaged in sexual
activity with the Defendant while they were married. Timothy Lewis explained that he was
surprised that the Defendant and Harrison were going to keep the girls on Labor Day
weekend because Harrison had kept them for multiple weekends for a period of months. She
had told him that she and C.L. had a disagreement and that she wanted a break from keeping
the girls to get some rest.

       On redirect examination, Timothy Lewis testified that he was more angry with the
Defendant when he learned of the affair because the Defendant wanted Harrison to abort the
child. Lewis did not agree with this decision, and he raised the child as his own.

       C.L. testified that he was S.L.’s father. The Defendant, he said, was his step-father,
and C.L.’s children called the Defendant “Peepaw.” C.L. said that he recalled one occasion
when the Defendant came alone to pick up both girls, but he did not remember the date of
that occurrence. C.L. said that the girls had not gone to Harrison and the Defendant’s house

                                              -10-
in a while because C.L. and Harrison were having “some issues.” Harrison called him,
however, and said the Defendant had returned to town from work and wanted to see the girls.
C.L. said she mentioned a cookout the following day.

        C.L. said that, when the Defendant came to pick up the girls, C.L. placed both girls
in their respective car seats in the back of the Pathfinder. S.L. was sitting on the driver’s
side, behind the Defendant. C.L. recalled that the Defendant had recently been in a
motorcycle accident, and he showed him some “road rash” on his arms. C.L. did not recall
the Defendant wearing a cast at the time. C.L. said that S.L., who was in kindergarten and
six years old, was potty trained and wore panties. He said that she had never, with him, had
an accident in her panties in the car.

      C.L. said that when S.L. returned the following day she did not mention anything
unusual about the weekend. He recounted that she was “[v]ery” close with Harrison and the
Defendant, and she enjoyed going to their house.

       C.L. said that, the following week, he and his wife, S.L., and his younger daughter
L.L., and Harrison went to Florida for a few days’ vacation. He said that he and Harrison
“argued the whole time.” He described Harrison’s demeanor as “down.”

       C.L. recalled that, a week or so after the vacation, his parents came to his house. They
called him on their way, saying they needed to talk to him. C.L. said that he was “very
concerned,” thinking that there must have been a death in his family because it seemed like
“something was really wrong.” After they arrived and spoke with him, C.L. said that he
asked them why it took them so long to tell him and why Harrison had not told him while
they were on vacation. C.L. said he was angry, frustrated, and hurt by the Defendant’s
actions. C.L. said he never spoke with S.L. about this, but he immediately took her to an
agency designed to conduct sexual abuse interviews with children. C.L. said he was not
present with S.L. when she was interviewed, nor was anyone from their family. Instead, he
was with detectives attempting to verify the allegations.

       C.L. testified that after this interview, he “blew up” at his parents for not telling him
instantly. He said he still had a “[v]ery, very huge problem with them” as a result of this.
C.L. said he took S.L. to a doctor and requested that they test her for any STD, particularly
hepatitis and herpes, with which he was aware the Defendant was infected. S.L. ultimately
tested negative for both diseases.

        During cross-examination, C.L. estimated that, before his girls spent the night that
September, it had been “a month or two” since they had been to Harrison’s home. C.L. said
that, the day he was informed of these allegations, he notified police and took S.L. for a
forensic interview. He said he did not take S.L. to a doctor until he learned the extent of the

                                              -11-
allegations.

       J.L., the victim’s step-mother, testified that S.L. is her step-daughter and that she and
C.L. have another daughter, L.L., together. S.L. had lived with them permanently since
March 2008. J.L. confirmed that the Defendant picked up S.L. and L.L. on the Sunday of
Labor Day weekend. J.L. said the Defendant asked S.L. to sit up front with him, and J.L.
specifically told him that S.L. was six years old and could not legally sit in the front.

       J.L. testified that, a few weeks later, Harrison and Lewis came to her house to speak
with C.L. and J.L. As a result of this conversation, the authorities were contacted. J.L. said
she had never spoken with S.L. about these allegations.

       During cross-examination, J.L. testified that she thought it was a “few days” before
they took S.L. to speak with someone about the allegations.

      Francesca Leggio, the Defendant’s niece, testified that the Defendant, who was her
mother’s brother, called her or her mom “very last minute” and said they were having a
Labor Day party. She found this “just really random as to why he would have a party with
the whole family, because [the Defendant’s] not family oriented.” Leggio said the Defendant
seemed like “something was wrong” in that he “wasn’t really interacting” and “just pretty
much sat upstairs the whole time.” Leggio said that Harrison also appeared to be in “a bad
mood.” Leggio could tell “something was wrong with her.” Leggio recalled that Harrison
came into the bonus room where she and the Defendant were both sitting and asked for the
Defendant to speak with her outside.

        Flora Gooshaw, the Defendant’s mother, testified that she did not go to a family party
held at the Defendant’s house over Labor Day. She did, however, see the Defendant on
Tuesday or Wednesday after Labor Day. Gooshaw said the Defendant called her and told
her that he was coming to see her. When he arrived, the Defendant sat down on a chair on
the porch. Gooshaw asked the Defendant what was wrong, and the Defendant said “I just
feel like just going in the woods and hanging myself.” Gooshaw told him that he was “not
going to do such a thing,” and she asked the Defendant why he felt that way. The Defendant
would not tell her why. The Defendant then told her that, when he was driving S.L. home,
she climbed over the seat and told him that she had spilled something and that she was wet.
He said that he felt the seat where she was sitting and that it was, in fact, wet. Gooshaw was
unsure whether the Defendant felt S.L. panties to see if they, too, were wet.

        During cross-examination, Gooshaw said the Defendant was visibly upset when he
first came to her house. She said she had only once before heard him threaten to kill himself.
Gooshaw said that Harrison called her on the day the Defendant arrived. Gooshaw said


                                              -12-
Harrison called her at least once per day between the 7th and the 14 th of September.

       During redirect examination, Gooshaw testified that the last time the Defendant was
suicidal was in 1996 when the Defendant “was on drugs.”

       Louise Bates testified that she first met the Defendant on January 23, 2010. They
interacted over the internet, and they spoke on the telephone on February 6, making plans to
watch the Superbowl together on February 7. Bates recalled that the Defendant discussed
with her his wife and how much he cared for his wife. Bates said that the Defendant spent
a few nights at her home when the two got snowed in together. Bates testified that, since this
incident, she had become “very close friends” with the Defendant’s family. Bates said she
had sent the Defendant letters and money while he was incarcerated, and she estimated it
totaled $300. She said the Defendant’s mother then reimbursed her from the Defendant’s
money, which he kept locked in a safe at his mother’s house. Bates conceded that she and
the Defendant had spoken on the telephone “maybe a hundred” times. The two spoke of sex
and marriage during their telephone conversations.

       Bates testified that shortly after she met the Defendant, he told her about S.L.’s
allegations. He explained to Bates that S.L. had spilled something on herself and said she
was wet and that he felt her pants to see how wet they were.

        Bates said that the Defendant drove her Cadillac to Nashville on multiple occasions.
One occasion was for her to see her psychiatrist, who treated her for anxiety and depression,
and another occasion was when he turned himself in to police custody to face the charges in
this case. Present in the car were the Defendant’s mother and step-father, the Defendant’s
attorney, and herself. She said she did not remember if they discussed the case against the
Defendant. Bates agreed that she had told the Defendant in a telephone conversation that she
was going to get a letter from her psychiatrist so she would not have to testify at trial. She
explained that this was due to her anxiety. She also told him in another phone conversation
that she would have the psychiatrist say that she could not remember everything. Bates
agreed that she frequently told the Defendant she loved and missed him.

       During cross-examination, Bates testified that she did not know the Defendant at the
time the alleged abuse occurred. She further said she had never met S.L.

        Kevin Michael Smith, with the Department of Children’s Services (“DCS”), testified
that, on October 5, 2009, he was assigned a referral alleging sexual abuse by the Defendant.
In accordance with their protocol, he and the detective assigned to the case, Detective
Michael McCullough, were in an adjacent room when a DCS certified forensic interviewer
interviewed S.L. about the allegations in this case. Smith said that S.L.’s father and paternal


                                             -13-
grandmother brought S.L. to the interview but neither were present during the interview; both
were required to wait in the lobby area. Smith said the interviewer did not ask S.L. any
leading questions, and S.L. did not display any indication that she had been “groomed” to tell
a particular story.

        During cross-examination, Smith testified that when he first received this referral, he
spoke with the person who had contacted DCS, Harrison. He said that he first had to
determine which county had jurisdiction so that he could arrange for a detective from that
county to attend the interview of S.L. After speaking with the county agencies involved, the
district attorney’s office, and the sheriff’s department, he contacted a Rutherford County
detective to come to the interview. Smith said he may have also contacted Wilson County
Police Department, but, ultimately, it was determined that Rutherford County would send a
detective. Smith said that he arranged for S.L.’s interview to occur the following day,
October 6, 2009.

        Detective Michael McCullough, with the Rutherford County Sheriff’s Department,
testified that he had been a detective since 1984 and had worked primarily sex abuse cases
since the mid 80s. When Smith first called Detective McCullough about this case, Smith
informed him that he had contacted authorities in Murfreesboro and Wilson County and that
both agencies declined investigation of this case. Detective McCullough testified that he
investigated this case for four months and that much of his time was spent determining
whether Rutherford County had jurisdiction. He said he reviewed “[c]aselaw” and made the
determination that the events that occurred had taken place in Rutherford County.

        Detective McCullough said that he was present at DCS when S.L. arrived for her
interview. He saw her as she walked through the front lobby. S.L. was then separated from
the people who brought her to DCS so that they could not overhear anything that occurred
during the interview. The detective observed the interview from the viewing room with his
trainee, Lisa Svicak, and Smith. He said he did not see anyone attempt to influence S.L.
during the interview. The detective said that, after the second interview, he explained to C.L.
that S.L. did not “need to be in the presence of” Harrison until after this matter was
concluded. He explained to Harrison that he was not trying to keep S.L. away from her but
that, for prosecutorial purposes, the two should not be together for fear that the defense might
say that S.L. had been coached.

        Detective McCullough said that, on October 7, 2009, Harrison came to the police
station, and that she called the Defendant and asked him scripted questions in an attempt to
gain an admission from him. The detective said that the Defendant made no admission
during the conversation but that he discussed killing himself. Harrison attempted to call the
Defendant back, but the Defendant did not answer her calls.


                                              -14-
        The detective discussed the steps he took during the course of his investigation. He
discussed the evidence he had collected, which included the Defendant’s GPS device
brought to him by Harrison. Detective McCullough said he brought the device to the first
day of trial but it had since disappeared. The last address programmed into the GPS had been
S.L.’s address. The detective said he drove S.L. and her father along the route between her
house and Harrison’s house, but S.L. did not recognize anything. He said that, taking the
route suggested by the GPS, there were a few stop lights close to S.L.’s house but that there
were long stretches during which there were no stop lights. The detective said the distance
between the two houses was approximately fifty miles. He was unable to determine which
route the Defendant took when taking S.L. from her home to his home. The detective
identified some drawings made by S.L. during her interview.

       During cross-examination, the detective testified that he could not say exactly where
these alleged acts occurred. He said this was true, in part, because they were alleged to have
occurred while the Defendant was driving, and the Defendant could have crossed multiple
county lines during the trip. He further testified that S.L. could not tell them the route that
they took, and there is a large variation in the possible routes. The detective testified that
Harrison gave him the GPS unit more than two months after the alleged incident, and the
GPS did not have a “date stamp” on the routes requested.

       Detective McCullough testified that he had been trained as a forensic interviewer. He
watched S.L.’s interview, and he observed nothing to indicate that she was lying. He said
that it was “very easy to stumble [children who were not being honest] and see
inconsistencies in their statements.” The detective said that he did not test the Pathfinder for
DNA evidence because, after speaking with the TBI, they concluded that even a positive test
for DNA would not necessarily be helpful to a prosecution. The detective explained that the
Defendant could claim that he had masturbated in the car while alone on a different occasion.

        Based upon this evidence, the jury convicted the Defendant of two counts of
aggravated sexual battery. According to the State’s election of offenses, these two
convictions were based upon: (1) the Defendant’s action of ejaculating and having the victim
taste that ejaculate; and (2) the Defendant exposing his naked penis and masturbating to the
point of ejaculation in the car with the minor victim at his side. The jury also convicted the
Defendant of one count of reckless endangerment based upon the Defendant’s course of
action in moving the victim to the front seat and allowing her to put his semen in her mouth,
knowing that he had been treated for genital herpes and hepatitis C.

                                  B. Sentencing Hearing

       At the sentencing hearing, the State asked the trial court to apply several enhancement


                                              -15-
factors. The State said the presentence report showed that the Defendant had previously been
convicted of sex abuse and domestic violence, proving enhancement factor (1) applicable,
that he had a history of criminal convictions in addition to those necessary to establish his
range. T.C.A. 40-35-114(1) (2012). Also pursuant to Tennessee Code Annotated section 40-
35-114, the State further contended that two other enhancement factors were applicable: (4)
that the victim of the offense was particularly vulnerable because of her age; (7) the offense
involved a victim and was committed to gratify the defendant’s sexual desire for pleasure or
excitement (as it related to the two aggravated sexual battery convictions); (11) the defendant
had no hesitation about committing a crime when the risk to human life was high (as it
related to S.L. not being restrained in a car seat); (16) the defendant abused a position of
public or private trust or used a special skill in a manner that significantly facilitated the
commission or the fulfillment of the offense. The State further asked that the trial court run
the Defendant’s sentences consecutively.

       Harrison testified that she had called the police and made multiple complaints against
the Defendant while they were dating and during the course of their nine-year marriage. She
said that the Defendant had broken her leg, choked and bruised her on numerous occasions,
torn her rotator cuff, and head-butted her. She said he had also bitten her and punched her
in the face on numerous occasions. She estimated that she had made “[a]bout a dozen”
police reports and that the Defendant had been arrested eight times for domestic violence.
The Defendant, Harrison said, had several of the convictions expunged. On other occasions
she asked for charges not to be pressed against him. Harrison said that the Defendant had
an outstanding warrant for an incident that occurred in May 2009 during which he slapped
and choked her and told her he was going to kill her.

        Harrison testified that the Defendant had a problem with drugs. She was not aware
of the history, but she knew he had voluntarily committed himself to a rehabilitation program
on two occasions, one of which he did not successfully complete. She said that she had
attended numerous Narcotics Anonymous meetings with him. This behavior was before the
two were married.

        Harrison discussed the Defendant’s diagnosis with hepatitis C and genital herpes. She
said he was aware that this was something for which he must be constantly monitored. She
said that, in the day or two before getting S.L., the Defendant asked for his medication to
treat a herpes outbreak.

      Harrison read her victim impact statement into the record. It included the effects that
the Defendant’s actions had upon her and her family.

       During cross-examination, Harrison estimated that the Defendant had been convicted


                                             -16-
of domestic violence twice in Nashville and twice in Wilson County. Harrison said the
Defendant was diagnosed with hepatitis in 2008. She agreed that the Defendant had told her
he was “cured” of his hepatitis. She also related that the doctor said the Defendant must have
his blood checked every six months. If the hepatitis returned, the Defendant would again be
placed on medication.

        M.F.L. testified that the Defendant was her mother’s brother. She said that her parents
got a divorce and moved close to the Defendant, and he would babysit her. M.F.L. recalled
that the first time that the Defendant molested her, she was seven years old and lying in her
cousin’s bed. He came into the room and turned on the lights. She saw that he was naked
and playing with himself. He asked her to go to the bathroom with him, and he made her
touch him. M.F.L. testified that this behavior occurred infrequently but several times until
she was thirteen years old. On that occasion, the Defendant purchased alcohol for her and
then got onto a bed. He started playing with himself and asked her to do it, and he asked her
to watch. She told him that she was going to call the police because she “wasn’t going to
take it any more.” He stopped engaging in this behavior after that incident.

        M.F.L. testified that she never told anyone because she was embarrassed and scared.
She said she has suffered as a result. She said she had trust issues with men and confidence
issues. M.F.L. said she never would have come forward but for the fact that S.L. came
forward and admitted her abuse. M.F.L. read a statement in which she asked the trial court
to punish the Defendant to the maximum possible, stating that he would “seek revenge and
retaliate if released.”

       Cathleen O. Barber, Harrison’s sister, testified about some of the instances of abuse
that Harrison suffered at the hands of the Defendant. She said there had been many, many
instances of abuse against her over the years. Barber said she questioned the Defendant
about his actions, and he admitted that he had committed them. He claimed, however, that
he loved Harrison and that he would never do it again.

        Barber said that Harrison was going to divorce the Defendant before she found out
that he had contracted hepatitis C. She knew that his insurance would not cover the lengthy
and expensive treatment but that hers would. Harrison, therefore, did not divorce the
Defendant so he could receive this life-saving treatment.

       Barber read her statement, which included that S.L. was “one of the most loving,
trusting, and brightest children she ha[d] ever known.” She said that the Defendant used the
love and trust that S.L. had for him to commit the acts for which he had been convicted. She
said that she was worried about the emotional and psychological impact that this would have
on S.L. Barber said the Defendant was selfish, manipulative, and cunning. He, in her


                                             -17-
opinion, lacked remorse, shame, guilt, and empathy. She further stated that he was
narcissistic, paranoid, obsessed with pornography, and sexually promiscuous.

        C.L. testified that, before this incident, S.L. had a “[g]reat” relationship with the
Defendant. When the Defendant asked to take C.L.’s daughters for the weekend, C.L. trusted
the Defendant to take care of them. C.L. installed both girls’ car seats, put them in their
seats, and then kissed them good bye.

       C.L. testified that he witnessed the Defendant’s abuse of his mother, sometimes
placing his own body between the Defendant and his mother. C.L. recounted that, when he
turned eighteen, he got into an altercation with the Defendant. C.L. moved to Florida when
he was twenty years old and had only recently returned to Tennessee.

       C.L. described how the Defendant’s actions had affected his family. He said his
children had not seen their grandmother during the fifteen months while this trial was
pending. He noted that he had been in counseling to deal with these events. C.L. said the
Defendant was a predator who took advantage of innocent people. He asked the trial court
to sentence the Defendant to the maximum sentence.

       Jerry L. McDaniel testified for the Defendant and said he had known him for forty
years. McDaniel testified that the Defendant was a truck driver who provided for his family
financially throughout the years. During cross-examination, McDaniel testified that the
Defendant told him that he never abused Harrison. The Defendant told McDaniel that
Harrison suffered her injuries at work

       Flora Harrison Gooshaw, the Defendant’s mother, testified about the Defendant’s
history with drug abuse and his rehabilitation. She testified about his marriage and said that
she had been to court with the Defendant when he faced domestic violence charges.
Gooshaw testified that M.F.L. was her granddaughter and that the two were close. She said
M.F.L. had never previously made any allegations against the Defendant, even though the
two talked daily. Gooshaw testified about Harrison calling her and telling her that the
Defendant had “done the unforgivable” to S.L. Harrison told her that she was going to file
for divorce from the Defendant and that it would cost her $1500. She said that, if the
Defendant signed the papers, no one would ever know about S.L.’s allegations. Gooshaw
said she relayed that message to the Defendant. The following day, Harrison called Gooshaw
again and said that she had told S.L.’s grandfather and her sister.

       During cross-examination, Gooshaw testified that M.F.L. told her of her allegations
against the Defendant before any of the Defendant’s court dates in this case. Gooshaw said
she was “shocked” but initially supportive of M.F.L. Gooshaw said that M.F.L.’s allegations


                                             -18-
had destroyed her relationship with M.F.L.’s mother, who was Gooshaw’s daughter, and with
M.F.L.

        Based upon this evidence, the trial court first noted that the Defendant had been
convicted of two counts of aggravated sexual battery, a Class B felony, and one count of
reckless endangerment, a Class A misdemeanor. The trial court then considered several
enhancement factors. First, the trial court applied enhancement factor (1), that the defendant
had a history of criminal convictions or criminal behavior in addition to those necessary to
establish the appropriate range. See Tenn. Code Ann. § 40-35-114(1). The trial court noted
that it had heard testimony about numerous instances of domestic abuse, one incident of
sexual abuse, and testimony concerning illegal drug use. The trial court then applied
enhancement factor (4), that the victim of the offense was particularly vulnerable because of
her age. See Tenn. Code Ann. § 40-35-114(4). The trial court explained that, while the
Defendant’s conviction was based upon the victim being under the age of thirteen, the victim,
at age six years old, was particularly vulnerable. The trial court also found applicable
enhancement factor (10), that the defendant had no hesitation about committing a crime when
the risk to human life was high. See Tenn. Code Ann. § 40-35-114(10). He noted that the
victim had herpes and a potentially transmittable case of hepatitis C when he subjected the
victim to his bodily fluids. Further, he took the victim out of her child seat and placed her
in the front of the vehicle, subjecting her to a much higher degree of risk and danger. Finally,
the trial court found applicable enhancement factor (14), that the Defendant abused a position
of public or private trust. See Tenn. Code Ann. § 40-35-114(14). The trial court noted that
the Defendant was the victim’s step-grandparent and that he encouraged the victim’s
grandmother to make arrangements for the victim to spend the night. He spoke with the
victim’s parents, who allowed him to take charge of the victim’s care based upon their trust
in him. The trial court then sentenced the Defendant to ten years for each of the aggravated
sexual battery convictions and to eleven months and twenty-nine days for the reckless
endangerment conviction.

       The trial court considered the factors applicable to a finding of consecutive
sentencing, as will be discussed below, and determined that consecutive sentences were
necessary in this case. He ordered that the two ten-year sentences run consecutively to each
other and concurrently with the misdemeanor sentence, for a total effective sentence of
twenty years.

       It is from this judgment that the Defendant now appeals.

                                         II. Analysis

       On appeal, the Defendant contends: (1) the evidence is insufficient to sustain his


                                              -19-
conviction for reckless endangerment and one of the counts of aggravated sexual battery; (2)
the victim’s grandmother’s testimony about the victim’s initial “complaint” was “so
prejudicial that it requires reversal;” (3) the State failed to prove that Rutherford County was
the appropriate venue; (4) the State’s loss of a GPS device about which there was testimony
rendered his trial fundamentally unfair; and (5) the trial court erred when it imposed
consecutive sentences.

                                 A. Sufficiency of the Evidence

        The Defendant contends that the evidence is insufficient to sustain his conviction for
reckless endangerment and for the count of aggravated sexual battery that relied upon his
ejaculation and the victim’s tasting of his semen. With regard to the reckless endangerment
conviction, the Defendant asserts that the likelihood of transmission of a disease by semen
was a matter that required far more evidence than presented in this case to support a
conviction for reckless endangerment. He asserts that no one testified about the transmittal
of herpes or hepatitis C via semen and that no one testified about any possibility of serious
bodily injury or death from these infections. The Defendant further contends that his action
of allowing the victim to come to the front seat and be buckled by the seatbelt did not place
her in imminent danger of death or serious bodily injury.

       The Defendant further contends that the act relied upon by the State to support his
conviction for aggravated sexual battery in Count 2, namely that he ejaculated and that the
victim tasted that ejaculation, does not meet the definition of aggravated sexual battery. The
Defendant further notes that the Legislature has recently amended Tennessee Code
Annotated section 39-13-109 to include the type of behavior charged in the indictment,
making it an offense for a person, who knows they are infected with HIV, HBV, or HCV, to
subject another person to their bodily fluid in any manner that presents a significant risk of
transmission of the disease.3 This, he asserts, further indicates that the Defendant’s exposure
of S.L. to his bodily fluid, without otherwise meeting the elements of aggravated sexual
battery, requires reversal of his conviction.

        The State counters that the evidence is sufficient to sustain the Defendant’s conviction
for reckless endangerment based upon Harrison’s testimony that the Defendant had an active
genital herpes infection and her testimony about how genital herpes is transmitted. The State
cites several cases finding that transmission of herpes to a victim of sexual assault constituted
a permanent or life-threatening injury. The State asserts that the Defendant has waived his
challenge to his aggravated sexual battery conviction by failing to ensure that all the


       3
       HIV is the acronym for human immunodeficiency virus; HBV similarly stands for hepatitis B virus,
and HCV stands for hepatitis C virus.

                                                 -20-
evidence relevant to the issue was memorialized in the appellate record. The State notes that
the prosecutor asked the victim, “Okay. Hold up your hand. Let me see what he did with it.”
Neither the Defendant nor the prosecutor articulated in the record the victim’s response.
Therefore, the State asserts, this issue is waived.

        When an accused challenges the sufficiency of the evidence, this Court’s standard of
review is whether, after considering the evidence in the light most favorable to the State,
“any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see Tenn. R. App. P.
13(e); State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004) (citing State v. Reid, 91 S.W.3d
247, 276 (Tenn. 2002)). This rule applies to findings of guilt based upon direct evidence,
circumstantial evidence, or a combination of both direct and circumstantial evidence. State
v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999). In determining the
sufficiency of the evidence, this Court should not re-weigh or re-evaluate the evidence. State
v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). Nor may this Court substitute
its inferences for those drawn by the trier of fact from the evidence. State v. Buggs, 995
S.W.2d 102, 105 (Tenn. 1999); Liakas v. State, 286 S.W.2d 856, 859 (Tenn. 1956).
“Questions concerning the credibility of the witnesses, the weight and value of the evidence,
as well as all factual issues raised by the evidence are resolved by the trier of fact.” State v.
Bland, 958 S.W.2d 651, 659 (Tenn. 1997); see also Liakas, 286 S.W.2d at 859. “A guilty
verdict by the jury, approved by the trial judge, accredits the testimony of the witnesses for
the State and resolves all conflicts in favor of the theory of the State.” State v. Cabbage, 571
S.W.2d 832, 835 (Tenn. 1978) (quoting State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973)).
The Tennessee Supreme Court stated the rationale for this rule:

       This well-settled rule rests on a sound foundation. The trial judge and the jury
       see the witnesses face to face, hear their testimony and observe their demeanor
       on the stand. Thus the trial judge and jury are the primary instrumentality of
       justice to determine the weight and credibility to be given to the testimony of
       witnesses. In the trial forum alone is there human atmosphere and the totality
       of the evidence cannot be reproduced with a written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d 523
(Tenn. 1963)). This Court must afford the State of Tennessee the strongest legitimate view
of the evidence contained in the record, as well as all reasonable inferences which may be
drawn from the evidence. Goodwin, 143 S.W.3d at 775 (citing State v. Smith, 24 S.W.3d
274, 279 (Tenn. 2000)). Because a verdict of guilt against a defendant removes the
presumption of innocence and raises a presumption of guilt, the convicted criminal defendant
bears the burden of showing that the evidence was legally insufficient to sustain a guilty
verdict. State v. Carruthers, 35 S.W.3d 516, 557-58 (Tenn. 2000).


                                              -21-
                                1. Reckless Endangerment

       A person commits the offense of reckless endangerment when he or she “engages in
conduct that places or may place another person in imminent danger of death or serious
bodily injury.” T.C.A. § 39-13-103(a). Reckless endangerment is a Class A misdemeanor.
T.C.A. § 39-13-103(b). “‘Serious bodily’ injury means bodily injury that involves: [a]
substantial risk of death; [p]rotracted unconsciousness; [e]xtreme physical pain; [p]rotracted
or obvious disfigurement; or [p]rotracted loss or substantial impairment of a function of a
bodily member, organ or mental faculty[.]” T.C.A. § 39-11-106(a)(34)(A)-(E).

        The Defendant asserts that the likelihood of transmitting a disease by semen was a
matter that required far more evidence than presented in this case to support a conviction for
reckless endangerment, in that there was limited testimony about the manner in which herpes
and hepatis C were transmitted and there was no testimony about whether there was the
potential for seriously bodily injury or death from these infections. The testimony at trial,
viewed in the light most favorable to the State, proved that the Defendant had an active
herpes infection at the time he went to pick up S.L. He then masturbated in front of her
culminating with his ejaculation. He tasted his own semen, said it was good, and encouraged
S.L. to taste it, asking her if it was sweet or sour. S.L. tasted the Defendant’s semen and said
it tasted “sour.”

       Harrison testified that she contracted this disease from her sexual interactions with the
Defendant, who failed to tell her he was infected with the disease. Harrison testified that she
had educated herself on the disease and had successfully carried two children despite her
infection. Harrison explained that she had fewer problems with the disease than many others
who were infected. She said the Defendant was required to take medication daily for his
disease and that he must apply a second medication to his genital area when he suffered
outbreaks. When he returned that Labor Day, he was looking for his medication and was
asking Harrison help him to locate it because it was important that he have the medication.

       Harrison said that, when S.L. first told her that the Defendant touched her genital area,
she was not concerned about the transmital of his genital herpes because transmittal required
one to touch the Defendant’s genitals while he had an outbreak or from his semen after
ejaculation. When S.L. told her about the Defendant’s actions of having S.L. taste his semen,
she thought the health risks were “too dangerous” to not report the contact to S.L.’s parents
and the authorities.

       A Federal court has stated:

       “Herpes is a highly contagious disease transmitted through sexual activity.


                                              -22-
       The disease has obvious and detrimental impacts on a person’s life-style and
       relationships. Because of the danger of transmittal of the disease during child
       birth, medical literature recommends a caesarean alternative. Beyond the
       physical dimension, the district judge noted the unique emotional and
       psychological impairments resulting from this assault. ‘[W]e must appreciate
       in this case the fact that the disease is permanent, is recurring. And while
       someone may overcome the psychological trauma of sexual abuse, it’s also
       clear that by virtue of the recurring nature of this particular disease, that it
       would be [a] constant and recurring reminder of the abusive act itself, or acts
       in this case.”’

United States v. James, 957 F.2d 679,680-81 (9th Cir. 1992) (concluding that a nine year-old
girl infected with genital herpes as the result of repeated sexual assaults has suffered
permanent bodily injury); see also United States v. Reister, 40 M.J. 666 (Military Rev. 1994)
(Genital herpes is a virus which recurs at any time . . . the recurring nature of the disease,
along with associated medical problems it can cause, permits it to be considered a means
likely to produce grievous bodily harm).

       We conclude that the testimony was sufficient to support the jury’s finding that the
Defendant engaged in conduct that placed or potentially placed S.L. in imminent danger of
death or serious bodily injury. There was testimony that genital herpes is a sexually
transmitted disease. Harrison stated that she contracted the disease from sexual contact with
the Defendant, and she understood that this disease could be contracted by contact with the
genitalia during an “outbreak” or by the semen of an infected person. Harrison also stated
that this disease required that the Defendant be on medication daily and that he be on
additional medication when he had an outbreak. The testimony established that the disease
was life-long and reccurring, presenting some of those infected with more problems than
others. There was ample testimony to support the jury’s finding that the Defendant’s actions
constituted reckless endangerment.

                              2. Aggravated Sexual Battery

        Aggravated sexual battery is defined as “unlawful sexual contact with a victim by the
defendant or the defendant by a victim” and the victim is younger than thirteen years old.
T.C.A. § 39-13-504. “‘Sexual contact’ includes the intentional touching of the victim’s, the
defendant’s, or any other person’s intimate parts, or the intentional touching of the clothing
covering the immediate area of the victim’s, the defendant’s, or any other person’s intimate
parts, if that intentional touching can be reasonably construed as being for the purpose of
sexual arousal or gratification. See T.C.A. § 39-13-501(6) (2010). A person’s intimate parts
are defined as including “the primary genital area, groin, inner thigh, buttock or breast of a


                                             -23-
human being.” T.C.A. § 39-13-501 (2).

      As stated by this Court recently in State v. Mahlon Johnson, No. W2011-01786-CCA-
R3-CD, 2013 WL 501779, at *12 (Tenn. Crim. App., at Jackson, Feb. 7, 2013), no. Tenn. R.
App. P. 11 application filed:

       This Court has previously examined the statute defining “sexual contact” and
       concluded “there is no requirement that the sexual contact itself be for sexual
       arousal or gratification.” State v. Roy Chisenhall, No. M20003-009560-CCA-
       R3-CD, 2004 WL 12177118, at *3 (Tenn. Crim. App., at Nashville, June 3,
       2004), no Tenn. R.App. P. 11 application filed. The Court went on to state that
       the statute also does not require that the appellant become sexually aroused or
       gratified by the sexual contact. The statute merely requires touching that can
       be “reasonably construed as being for the purpose of sexual arousal or
       gratification.” Id. (citing T.C.A. § 39-13-501(6) (2010)); State v. Steven
       Webster, No. W1999-00293-CCA-R3-CD, 1999 WL 1097820, at *1-*2 (Tenn.
       Crim. App., at Jackson, Nov. 22, 1999), perm. to app. denied (Tenn. 2000)).

        The Defendant contends that his having S.L. taste his semen does not meet the
definition of aggravated sexual battery. The State counters that the Defendant has waived
this issue because the prosecutor asked the victim to demonstrate what the Defendant did
with her hand, and the victim did so, but was silent during this demonstration. The State
asserts that, because the Defendant did not memorialize for the record the manner in which
S.L. said the Defendant moved the victim’s hand, he has waived this issue.

        The victim in this case was under thirteen years of age. The issue, therefore, if not
waived as the State claims, hinges upon whether the Defendant’s action of having the victim
taste his semen in the unique manner that transpired in this case is “sexual contact” as
defined by the aggravated sexual battery statute. We conclude that the Defendant’s actions
of having the victim taste his semen meets the definition of “sexual contact” so as to support
his conviction for aggravated sexual battery. The victim testified that the Defendant took his
penis out of the hole of his pants and “shaked it” and “squeezed it” and that “white stuff”
came out. He then encouraged her to place her hand in the semen and taste it. The jury could
have reasonably concluded that the Defendant’s ejaculate remained on his intimate parts or
on the clothing covering the immediate area of his intimate parts, as required by the statutory
definition of sexual contact. See T.C.A. § 39-13-501(6). The jury further properly concluded
that the victim came into contact with the Defendant’s intimate parts or the clothing covering
the immediate area of his intimate parts when she reached and touched his ejaculate to put
it on her fingers, which she then put into her mouth. Finally, the jury properly concluded that
the Defendant’s actions could “reasonably construed as being for the purpose of sexual


                                             -24-
arousal or gratification.” As such, the evidence supports the Defendant’s conviction.

        The Defendant further notes that the Legislature has recently amended Tennessee
Code Annotated section 39-13-109 to include the type of behavior charged in the indictment,
making it an offense for a person, who knows they are infected with HIV, HBV, or HCV, to
subject another person to their bodily fluid in any manner that presents a significant risk of
transmission of the disease. This, he asserts, further indicates that the Defendant’s exposure
of S.L. to his bodily fluid, without otherwise meeting the elements of aggravated sexual
battery, requires reversal of his conviction. We find this argument by the Defendant
unpersuasive. The Defendant’s conduct included more than exposing S.L. to his bodily fluid.
The Defendant had S.L. taste his semen, which the jury could have reasonably concluded
remained on his intimate parts or on the clothing covering his intimate parts. The Defendant
is not entitled to relief on this issue.

                                 B. Victim’s Initial “Complaint”

        The Defendant argues on appeal that the victim’s grandmother’s testimony about the
victim’s initial “complaint,” during which she told Harrison that the Defendant moved her
to the front seat of the car and felt her pants to see if they were “wet,” was so prejudicial that
it requires reversal. The Defendant asserts that the victim’s statements to Harrison
constituted inadmissible hearsay. The State contends that the victim’s statements were not
hearsay. The trial court, in a jury-out hearing, concluded that the out-of-court statements
were offered to show their effect on the listener, rather than the truth of the matter asserted,
and thus did not meet the definition of hearsay.

         “‘Hearsay’ is a statement, other than one made by the declarant while testifying at the
trial or hearing, offered in evidence to prove the truth of the matter asserted.” Tenn. R. Evid.
801(c). As a general rule, hearsay is not admissible at trial except as provided by the rules
or otherwise by law. Tenn. R. Evid. 802. Tennessee Rules of Evidence 803 and 804 provide
exceptions to the general rule of inadmissibility of hearsay. Because “[n]o factual issue
attends” the trial court’s determination whether a statement is hearsay, “it necessarily is a
question of law.” State v. Gilley, 297 S.W.3d 739, 760 (Tenn. Crim. App. 2008). Although
the application of the various exceptions to the hearsay rule “may initially depend upon
factual determinations” to which a reviewing court must defer, the trial court “has no
discretion to exclude hearsay exception evidence that is otherwise admissible under the rules
of evidence.” Id. at 760-61. Thus, the appropriate standard of review to be applied to the
trial court’s decision admitting or excluding hearsay evidence is de novo.4


       4
           We are aware of the disagreement among panels of this court and also with our Supreme Court
                                                                                          (continued...)

                                                  -25-
      This Court has held that declarations used to prove the effect on a listener are not
hearsay:

        “[A]ny time the statement is used to prove the hearer or reader’s mental state
        upon hearing the declaration, words repeated from the witness chair do not fall
        within the hearsay exclusion. The statement fails the test of hearsay because
        it is not used to prove the truth of the matter asserted in the statement.”

State v. Carlos Jones, No. W2008-02584-CCA-R3-CD, 2010 WL 3823028, at *14-15 (Tenn.
Crim. App., at Jackson, Sept. 30, 2010) (quoting Neil P. Cohen, et al., Tennessee Law of
Evidence, § 8.01[7], at 8-23 (5th ed. 2005)); see also State v. Venable, 606 S.W.2d 298, 301
(Tenn. Crim. App. 1980) (noting that the victim’s statement was not hearsay because it was
offered for its effect on the hearer, the defendant, and established evidence of his motive in
returning to the scene of the crime later in the day and threatening the victim); State v. Robert
Allen Zaloba, No. M2011-00855-CCA-R3-CD, 2012 WL 6690027, at *18 (Tenn. Crim.
App., at Nashville, Dec. 26, 2012) (holding that, in a child rape case, the victim’s answer to
a question about whether he was angry about overhearing a comment that led him to believe
that the defendant might be engaged in sexual contact with someone other than himself was
not hearsay because it was offered to show the effect on the victim’s state of mind), Tenn.
R. App. P. 11 application denied (Tenn. Apr. 10, 2013).

       We conclude in this case that S.L.’s statements to Harrison were not hearsay because
the statements were offered to show the effect on Harrison’s statement of mind. After
hearing the statements, Harrison calmed S.L., put her into bed, and then confronted the


        4
          (...continued)
regarding the appropriate standard of review of the admissibility of hearsay evidence. See State v. Dotson,
254 S.W.3d 378, 392 (Tenn. 2008) (in considering an issue involving hearsay, holding that “questions
concerning the admissibility of evidence rest within the sound discretion of the trial court, and this Court will
not interfere in the absence of abuse appearing on the face of the record”); Pylant v. State, 263 S.W.3d 864,
871 n. 26 (Tenn. 2008) (maintaining that the standard of review for hearsay issues is abuse of discretion);
Willie Perry, Jr. v. State, No. W2011-01818-CCA-R3-PC, 2012 WL 2849510, at *3 (Tenn. Crim. App. July
11, 2012) (stating that standard of review for admissibility of evidence is abuse of discretion); but see State
v. Gilley, 297 S.W.3d 739, 760 (Tenn. Crim. App. 2008) (stating that whether a statement is offered to prove
the truth of the matter asserted is “necessarily a question of law” and is not subject to review under abuse
of discretion standard); State v. Schiefelbein, 230 S.W.3d 88, 128 (Tenn. Crim. App. 2007) (holding that
appellate review of hearsay issues is de novo with no presumption of correctness); Willie Perry, Jr., 2012
WL 2849510, at *7 (Bivins, J., concurring) (applying de novo standard of review to hearsay issues). It is not
necessary for us to compare the merits of each position because, for purposes of our determination of this
issue, the evidence is admissible under either standard of review.



                                                      -26-
Defendant. She described her confrontation of him and his reaction. The following morning,
Harrison asked the Defendant to leave and not return to their home, and he complied. She
also called several people to relay S.L.’s account, including S.L.’s biological father. S.L.’s
statements to Harrison were not offered to prove the truth of the statements but rather to
prove Harrison’s mental state upon hearing the statement. We agree with the trial court that
the statements are not hearsay. The Defendant is not entitled to relief on this issue.

                                          C. Venue

       The Defendant next contends that the State failed to prove by a preponderance of the
evidence that Rutherford County was the appropriate venue. The State counters that it
offered sufficient evidence that the offense was committed in Rutherford County. We agree
with the State.

        Proof of venue is necessary to establish the trial court’s jurisdiction. See Harvey v.
State, 213 Tenn. 608, 376 S.W.2d 497, 498 (Tenn. 1964); Hopson v. State, 201 Tenn. 337,
299 S.W.2d 11, 14 (Tenn. 1957). “Venue is a question for the jury, and can be established
by circumstantial evidence.” State v. Young, 196 S.W.3d 85, 101-02 (Tenn. 2006) (citing
State v. Hamsley, 672 S.W.2d 437, 439 (Tenn. Crim. App. 1984); State v. Bennett, 549
S.W.2d 949, 950 (Tenn. 1977)). To determine venue, the jury is permitted to draw
reasonable inferences based on the evidence presented. Id. at 102 (citing State v. Johnson,
673 S.W.2d 877, 882 (Tenn. Crim. App. 1984)). The State need only prove by a
preponderance of the evidence that the charged offense was committed in the county in
which the defendant is being tried. See T.C.A. § 39-11-201(e) (2010); State v. Anderson, 985
S.W.2d 9, 15 (Tenn. Crim. App. 1997); Bennett, 549 S.W.2d at 949-50. Slight evidence will
be sufficient to carry the State’s burden if the evidence is uncontradicted. State v. Bloodsaw,
746 S.W.2d 722, 726 (Tenn. Crim. App. 1987).

       Tennessee Rule of Criminal Procedure 18 states:

       (a) County of Offense. Except as otherwise provided by statute or by these
       rules, offenses shall be prosecuted in the county where the offense was
       committed.

       (b) Multiple Counties. If one or more elements of an offense are committed
       in one county and one or more elements in another, the offense may be
       prosecuted in either county.

       The State’s uncontradicted evidence included that the Defendant went to S.L.’s house
to pick up S.L. and her sister. S.L.’s house was located in Murfreesboro, which is located


                                             -27-
in Rutherford County. The Defendant then drove the children from Rutherford County to
Wilson County, where he and Harrison lived. Other evidence showed that the victim said
that the abuse occurred in an area where there were a lot of red lights. The detective said that
there were multiple stop lights around S.L.’s home in Rutherford County. Further, when
Smith, the victim’s DCS representative, was attempting to determine which agency had
jurisdiction, he contacted both Wilson and Rutherford County law enforcement officers. The
officers determined that Rutherford County had jurisdiction, and a Rutherford County
detective responded to investigate the case.

        We conclude that the State presented sufficient circumstantial evidence for the jury
to reasonably conclude that Rutherford County was the proper venue. The Defendant is not
entitled to relief on this issue.

                                         D. GPS Location

       The Defendant next contends that the State’s loss of the Defendant’s GPS device
rendered his trial fundamentally unfair. The Defendant asserts that venue was an important
issue during the trial and that the State had intended to use the GPS device to help establish
venue. He asserts that the State was negligent in handling the GPS device and that, without
the GPS device, the State had no proof of where the Defendant drove with S.L. The State
counters that the Defendant has failed to offer any proof of the exculpatory value that the
GPS device might have possessed or what the GPS device would have otherwise shown. He
cannot, therefore, prove that he was prejudiced by the loss of the GPS device.5

        The Defendant cites State v. Ferguson for the proposition that his trial was
fundamentally unfair. State v. Ferguson, 2 S.W.3d 912 (Tenn. 1999). In Ferguson, officers
videotaped the defendant’s performance on field sobriety tests administered as part of a
driving under the influence investigation; however, the taped tests were inadvertently “taped
over” before they were viewed by anyone. Id. at 914-15. Our Supreme Court determined
that, for purposes of applying the Tennessee Constitution’s “law of the land” clause to issues
of the State’s losing, damaging, or destroying potentially exculpatory evidence, a balancing
test should be utilized. First, the court should “determine whether the State had a duty to
preserve the evidence.” Id. at 916. If the State failed to discharge a duty to preserve
evidence, the court then determines:

        1. The degree of negligence involved;



        5
        The record indicates that the GPS device was later located in an evidence locker. The device was,
apparently, never brought to the courtroom.

                                                  -28-
       2. The significance of the destroyed evidence, considered in light of the
       probative value and reliability of secondary or substitute evidence that remains
       available; and

       3. The sufficiency of the other evidence used at trial to support the conviction.

Id. at 917.

        State v. Ferguson governs claims regarding the State’s duty to preserve potentially
exculpatory evidence. 2 S.W.3d 912, 917 (Tenn. 1999). In the present case, we conclude
that the GPS was not potentially exculpatory evidence. The Defendant, in his brief, states
that the GPS was going to be used by the State to attempt to prove venue. The loss of the
GPS, he asserts, rendered the State unable to prove venue and rendered his trial
fundamentally unfair. We have concluded that the evidence presented was sufficient to
prove venue. Further, as the Defendant argued at trial and notes in his brief, there was no
way for the State, or the Defendant for that matter, to prove that he followed the directions
on the GPS. While the last address programmed into the device was the victim’s address,
the GPS would not record whether the Defendant took the suggested route. We conclude that
the State’s loss of this piece of evidence did not impede the State’s ability to prove venue or
render the Defendant’s trial fundamentally unfair.

                                       E. Sentencing

        The Defendant asserts that the trial court erred when it imposed consecutive
sentences. The Defendant argues that the trial court did not “weigh all the [relevant] factors,
but merely gave ‘specific reasons’ as to one, the relationship between the [D]efendant and
the victim[] factor.” He further contends that we should review his sentence de novo and that
de novo review favors concurrent sentencing because the aggregate sentence is not
reasonably related to the severity of the offenses. The State counters that the trial court
properly ordered consecutive sentencing.

       At the sentencing hearing, the trial court stated:

              Further, the Court finds under the factors for discretionary consecutive
       sentencing listed in the statute that the [D]efendant in this case is convicted of
       two or more statutory offenses involving sexual abuse of a minor. The Court
       considers the aggravating factors arising from the relationship between the
       [D]efendant and the victim. In this case there was testimony during trial, as
       well as testimony today, about the relationship that [the Defendant] as a step-
       grandparent had with his granddaughter and of her love and trust for him.


                                              -29-
              The Court also has considered the nature and scope of the sexual acts
       as well as the extent of any residual physical and mental damage to the victim.
       Even though the victim is only six years old, we cannot – and it is as [the
       Defendant’s attorney] says, difficult to extrapolate what that damage may be.
       However, the Court would take notice of the horror of these events and of
       society’s horror of this type of activity between a grandparent – even if it’s a
       step-grandparent – and a grandchild.

              Further, the Court finds that an extended sentence is necessary to
       protect the public against further criminal conduct by the [D]efendant, and that
       a consecutive sentence reasonably relates to the severity of the offenses
       committed.

        The Tennessee Criminal Sentencing Reform Act of 1989 and its amendments describe
the process for determining the appropriate length of a defendant’s sentence. Under the Act,
a trial court may impose a sentence within the applicable range as long as the imposed
sentence is consistent with the Act’s purposes and principles. T.C.A. § 40-35-210(c)(2), (d)
(2010); see State v. Carter, 254 S.W.3d 335, 343 (Tenn. 2008). In 2005, the Tennessee
General Assembly amended the sentencing law in order to bring Tennessee’s sentencing
scheme into compliance with United States Supreme Court rulings on the subject. See
United States v. Booker, 543 U.S. 220 (2005); Blakely v. Washington, 542 U.S. 296 (2004).

       Before the 2005 amendments to the Sentencing Act, both the State and a defendant
could appeal the manner in which a trial court weighed enhancement and mitigating factors
applied to the defendant’s sentence. T.C.A. § 40-35-401(b)(2) (2004). The 2005
amendments, however, deleted, as grounds for appeal, a claim that the trial court did not
properly weigh the enhancement and mitigating factors. See 2005 Tenn. Pub. Acts ch. 353,
§§ 8, 9. As a result, the appellate courts were “left with a narrower set of circumstances in
which they might find that a trial court has abused its discretion in setting the length of a
defendant’s sentence.” Carter, 254 S.W.3d at 345-46.

       Appellate review of sentences has been de novo with a presumption of correctness.
See T.C.A. § 40-35-401(d) (2010). In a recent decision, the Tennessee Supreme Court
reviewed changes in sentencing law and the impact on appellate review of sentencing
decisions. State v. Bise, 380 S.W.3d 682 (Tenn. 2012). The Tennessee Supreme Court
announced that “sentences imposed by the trial court within the appropriate statutory range
are to be reviewed under an abuse of discretion standard with a ‘presumption of
reasonableness.” Id. at 708; State v. Caudle, 338 S.W.3d 273, 278-79 (Tenn. 2012)
(explicitly applying the same standard to questions related to probation or any other


                                             -30-
alternative sentence).

        A finding of abuse of discretion “‘reflects that the trial court’s logic and reasoning
was improper when viewed in light of the factual circumstances and relevant legal principles
involved in a particular case.” State v. Shaffer, 45 S.W.3d 553, 555 (Tenn. 2001) (quoting
State v. Moore, 6 S.W.3d 235, 242 (Tenn. 1999)). To find an abuse of discretion, the record
must be void of any substantial evidence that would support the trial court’s decision. Id.;
State v. Grear, 568 S.W.2d 285, 286 (Tenn. 1978); State v. Delp, 614 S.W.2d 395, 398
(Tenn. Crim. App. 1980).

       The “presumption of reasonableness” applied to sentences imposed by trial courts
“‘reflects the fact that, by the time an appeals court is considering a within-Guidelines
sentence on review, both the sentencing judge and the Sentencing Commission will have
reached the same conclusion as to the proper sentence in the particular case.’” Bise, 380
S.W.3d at 703 (quoting Rita v. United States, 551 U.S. 338, 341 (2007) and discussing
Federal sentencing guidelines). A presumption of reasonableness “simply recognizes the
real-world circumstance that when the judge’s discretionary decision accords with the
[Sentencing] Commission’s view of the appropriate application of [sentencing purposes] in
the mine run of cases, it is probable that the sentence is reasonable.” Rita, 551 U.S. at 350-
51 (discussing Federal sentencing guidelines).

        In conducting its review, this Court considers the following factors: (1) the evidence,
if any, received at the trial and the sentencing hearing; (2) the presentence report; (3) the
principles of sentencing and arguments as to sentencing alternatives; (4) the nature and
characteristics of the criminal conduct involved; (5) evidence and information offered by the
parties on enhancement and mitigating factors; (6) any statistical information provided by the
administrative office of the courts as to sentencing practices for similar offenses in
Tennessee; (7) any statement by the appellant in his own behalf; and (8) the potential for
rehabilitation or treatment. See T.C.A. §§ 40-35-102, -103, -210 (2010); see also Bise, 380
S.W.3d at 697-98. The burden is on the appellant to demonstrate the impropriety of his
sentence. See T.C.A. § 40-35-401, Sentencing Comm’n Cmts.

       Tennessee Code Annotated section 40-35-115(b) provides that a trial court may order
sentences to run consecutively if it finds any one of the following criteria by a preponderance
of the evidence:

       (1) The defendant is a professional criminal who has knowingly devoted the
       defendant’s life to criminal acts as a major source of livelihood;

       (2) The defendant is an offender whose record of criminal activity is extensive;


                                             -31-
       (3) The defendant is a dangerous mentally abnormal person so declared by a
       competent psychiatrist who concludes as a result of an investigation prior to
       sentencing that the defendant’s criminal conduct has been characterized by a
       pattern of repetitive or compulsive behavior with heedless indifference to
       consequences;

       (4) The defendant is a dangerous offender whose behavior indicates little or
       no regard for human life, and no hesitation about committing a crime in which
       the risk to human life is high;

       (5) The defendant is convicted of two (2) or more statutory offenses involving
       sexual abuse of a minor with consideration of the aggravating circumstances
       arising from the relationship between the defendant and victim or victims, the
       time span of defendant’s undetected sexual activity, the nature and scope of the
       sexual acts and the extent of the residual, physical and mental damage to the
       victim or victims;

       (6) The defendant is sentenced for an offense committed while on probation;
       or

       (7) The defendant is sentenced for criminal contempt.

T.C.A. § 40-35-115. These criteria are stated in the alternative; therefore, only one need
exist to support the imposition of consecutive sentencing. See id.; State v. Denise Dianne
Brannigan, No. E2011-00098-CCA-R3-CD, 2012 WL 2131111, at *19 (Tenn. Crim. App.,
at Knoxville, June 13, 2012), no Tenn. R. App. P. 11 application filed. The imposition of
consecutive sentencing, however, is subject to the general sentencing principles that the
overall sentence imposed “should be no greater than that deserved for the offense
committed” and that it “should be the least severe measure necessary to achieve the purposes
for which the sentence is imposed [.]” T.C.A. § 40-35-103(2), (4).

        We conclude that the trial court did not err when it imposed consecutive sentencing.
The trial court relied on factor (5), that the defendant was convicted of two statutory offenses
involving sexual abuse of a minor with consideration of the aggravating circumstances
arising from the relationship between the defendant and victim or victims, the time span of
defendant’s undetected sexual activity, the nature and scope of the sexual acts and the extent
of the residual, physical and mental damage to the victim or victims. The Defendant was
convicted of two counts of aggravated sexual battery against a victim who was six years old
at the time of the offenses. He was her step-grandparent, with whom she had a “great”


                                              -32-
relationship. As the trial court noted, the residual impact on the victim is not readily
apparent, in that she is only seven years old. Consideration, however, of the close familial
relationship between the victim and her step-grandparent supports consecutive sentencing.
Further, the trial court did not err when it found that an extended sentence is necessary to
protect the public against further criminal conduct by the Defendant, and that a consecutive
sentence reasonably relates to the severity of the offenses committed. The Defendant is not
entitled to relief on this issue.

                                       II. Conclusion

       After a thorough review of the record and relevant authorities, we conclude that the
evidence supports the Defendant’s convictions, that he received a fair trial, and that the trial
court properly sentenced him. Accordingly, we affirm the judgments of the trial court.

                                                     _________________________________
                                                     ROBERT W. WEDEMEYER, JUDGE




                                              -33-